As filed with the Securities and Exchange Commission on July 21, 2010 Registration No. 333-166296 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BMW AUTO LEASING LLC (Depositor of the Issuing Entities described herein) FINANCIAL SERVICES VEHICLE TRUST (Issuer with respect to the SUBI Certificates described herein) (Exact names of registrants as specified in their charters) Delaware 51-6518223 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 300 Chestnut Ridge Road Woodcliff Lake, New Jersey 07677 (201) 307-4000 (Address, including zip code, and telephone number, including area code, of registrants' principal executive offices) Reed D. Auerbach, Esq. BINGHAM McCUTCHEN LLP One Battery Park Plaza, 34th Floor New York, New York 10004 (212) 705-7100 (Name, Address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: [ ] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box: [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[ ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer:[x](Do not check if a smaller reporting company)Smaller reporting company[ ] CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1)(5) Proposed Maximum Aggregate Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(2)(5) Asset-Backed Notes $ % $ $ Special Units of Beneficial Interest Certificates (3) (4
